                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 STRIKE 3 HOLDINGS, LLC,
      Plaintiff,

         v.
                                                                No. 3:19-cv-1152 (MPS)
 JOHN DOE subscriber assigned IP address
 68.194.69.49,
        Defendant.

               ORDER GRANTING MOTION FOR LEAVE TO SERVE
          THIRD PARTY SUBPOENA PRIOR TO A RULE 26(f) CONFERENCE

       This case is one of over one hundred cases brought in this District since 2017 by the

Plaintiff, Strike 3 Holdings, LLC, (“Strike 3”) against a “John Doe” defendant identified only by

his or her Internet Protocol (“IP”) address. Each case follows a similar pattern. Strike 3 alleges that

the defendant committed copyright infringement by downloading and distributing plaintiff’s adult

films using BitTorrent, a peer-to-peer file distribution network. (See Complaint, ECF No. 1.) It

then moves pursuant to Fed R. Civ. P. 26(d)(1) for leave to serve a third-party subpoena on

defendant’s internet service provider (“ISP”) before any Rule 26(f) conference for the limited

purpose of discovering defendant’s identity. (See Motion for Leave to Serve Third Party Subpoena,

ECF No. 8.) The motion is granted as a matter of course. See, e.g., Strike 3 Holdings, LLC v. Doe,

No. 3:18-cv-1332-CSH, 2018 WL 4846676 (D. Conn. Oct. 5, 2018) (citing Arista Records, LLC

v. Doe 3, 604 F.3d 110, 119 (2d Cir. 2010). Additional conditions are often imposed to protect the

Defendant’s privacy. See, e.g., Order Granting Motion for Third Party Subpoena, Strike 3

Holdings, LLC v. Doe, No. 3:18-cv-01555-MPS (D. Conn. Oct. 16, 2018), ECF No. 9; Order

Granting Motion for Third Party Subpoena, Strike 3 Holdings, LLC v. Doe, No. 3:18-cv-00988-

JBA (D. Conn. Jul. 10, 2018), ECF No. 10. After one or more extensions of the pre-trial deadlines,
Strike 3 files a notice of voluntary dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).1 The merits

of the claims are not litigated, and the Court lacks any opportunity to determine whether the third-

party subpoena procedures are fairly implemented and effective to protect the privacy interests of

defendants identified by their ISPs.

       Courts around the nation have expressed increasing concerns that, given the nature of the

films at issue, defendants may feel coerced to settle these suits merely to prevent public disclosure

of their identifying information, even if they believe they have been misidentified. See, e.g., Strike

3 Holdings, LLC v. Doe, No. 2:18-cv-00824-CB, 2018 WL 3688415, at *1 n.2 (W.D. Pa. Aug. 3,

2018) (“Of particular concern is the possibility that the names and addresses that the service

providers will connect to the IP addresses identified in the complaint may not be those of the

individuals who actually downloaded the film.”); Strike 3 Holdings, LLC v. Doe, No. 18-cv-2648-

VEC, 2019 WL 78987, at *4 (S.D.N.Y. Jan. 2, 2019) (“As numerous district courts in this Circuit

have pointed out, copyright holders such as Plaintiff are repeat litigants who have, in the past,

engaged in ‘abusive litigation practices,’ including coercive settlement practices.”); Strike 3

Holdings, LLC v. Doe, No. 1:18-cv-2205-RC-GMH, 2018 WL 5297816, at *2 (D.D.C. Oct. 25,

2018) (“[T]here is a real risk that a defendant might be falsely identified and forced to defend

themselves against unwarranted allegations or that an innocent defendant may be coerced into an

unjust settlement with the plaintiff to prevent the dissemination of publicity surrounding

unfounded allegations.”) (internal quotation marks and alterations omitted).

       At least one district court recently concluded that the “geolocation technology” that Strike

3 uses to identify alleged-infringers’ IP addresses, (See Compl., ECF No. 1 ¶ 9), is too imprecise



1
  “The law is settled that the filing of a notice of dismissal under Rule 41(a)(1)(i) automatically
terminates the lawsuit. No action by the court is necessary to effectuate the dismissal.” Thorp v.
Scarne, 599 F.2d 1169, 1171 n.1 (2d Cir. 1979).
                                                  2
to identify the particular individual who downloaded or distributed the content in question. See

Strike 3 Holdings, LLC v. Doe, 351 F. Supp. 3d 160, 162 (D.D.C. 2018) (“This [geolocation]

method is famously flawed: virtual private networks and onion routing spoof IP addresses (for

good and ill); routers and other devices are unsecured; malware cracks passwords and opens

backdoors; multiple people (family, roommates, guests, neighbors, etc.) share the same IP address;

a geolocation service might randomly assign addresses to some general location if it cannot more

specifically identify another.”). As a result, the court found that there was a serious risk of

misidentification and that the defendant’s privacy interest outweighed Strike 3’s need for early

discovery. Id. at 162. The court therefore denied Strike 3’s motion for leave to file a third-party

subpoena and dismissed the case sua sponte because, without the subpoena, Strike 3 would be

unable to name and serve the person alleged to have infringed its copyrights. See id. at 165–66

(“Armed with hundreds of cut-and-pasted complaints and boilerplate discovery motions, Strike 3

floods this courthouse (and others around the country) with lawsuits smacking of extortion. It treats

this Court not as a citadel of justice, but as an ATM. Its feigned desire for legal process masks

what it really seeks: for the Court to oversee a high-tech shakedown. This Court declines.”).

       I do not find that such extreme measures are necessary here. It is true that “the sheer volume

of cases commenced by Strike 3 Holdings, and their brief procedural history – commencement of

the action, receipt of permission to serve a third-party subpoena on an ISP provider prior to the

26(f) conference, and voluntary dismissal of the actions weeks or months thereafter – is suggestive

of coercive settlement practices that this Court does not condone.” Strike 3 Holdings, LLC v. Doe,

No. 3:18-cv-1945-JBA-RMS, 2019 WL 1122984, at *3 (D. Conn. Mar. 12, 2019). But Strike 3

should not be prevented from protecting its copyrighted material from infringement solely because

it is possible to view its past litigation practices as problematic, particularly where there is no



                                                 3
evidence suggesting that Strike 3 has acted in bad faith in any case in this district. I find that the

plaintiff has established that there is good cause to permit early discovery. The plaintiff has shown:

(1) a prima facie case of copyright infringement by “alleging unlawful downloading, copying, and

distribution of this work by specifying the type of technology used, the IP address from which the

file was accessed and shared, and the date and time of infringement,” Malibu Media, LLC v. Doe,

No. 14-cv-4808-JS-SIL, 2016 WL 4574677, at *6 (E.D.N.Y. Sept. 1, 2016), (2) that the subpoena

is limited and only seeks “concrete and narrow information: the name and address of the subscriber

associated with [the defendant’s] IP address[,]” John Wiley & Sons, Inc. v. Doe, 284 F.R.D. 185,

190 (S.D.N.Y. 2012); and (3) that, because the internet service provider is the only entity that can

identify a subscriber’s identity with an IP address, there is “good cause to allow for [the] early

discovery” of subpoenaing the ISP. Next Phase Distribution, Inc. v. John Does, 1-27, 284 F.R.D.

165, 171–72 (S.D.N.Y. 2012).

       In light of experiences in this district, however, I find it necessary to impose additional

conditions to protect the Defendant’s privacy and ensure that the discovery process does not enable

the plaintiff to engage in coercive settlement practices. In particular, this Court has granted dozens

of motions filed by Strike 3 for leave to serve a third-party subpoena on defendants’ ISPs. In nearly

every case, Strike 3 has filed a notice of voluntary dismissal before any defendant appeared to

answer the complaint or litigate the accuracy of Strike 3’s geolocation techniques.2 Accordingly,



2
 See, e.g., Case Nos. 3:17-cv-01667-AVC, 3:17-cv-01678-JCH, 3:17-cv-01679-MPS, 3:17-cv-
01680-CSH, 3:17-cv-02039-MPS, 3:17-cv-02040-AWT, 3:17-cv-02041-AWT, 3:17-cv-02044-
MPS, 3:17-cv-02045-AWT, 3:17-cv-02046-MPS, 3:17-cv-02047-AWT, 3:17-cv-02048-AWT,
3:17-cv-02049-AWT, 3:18-cv-00509-JAM, 3:18-cv-00510-VAB, 3:18-cv-00512-JBA, 3:18-cv-
00513-JAM, 3:18-cv-00514-VLB, 3:18-cv-00669-VAB, 3:18-cv-00670-JBA, 3:18-cv-00671-
VLB, 3:18-cv-00672-SRU, 3:18-cv-00673-JBA, 3:18-cv-00674-AWT, 3:18-cv-00675-AWT,
3:18-cv-00677-JAM, 3:18-cv-00679-JCH, 3:18-cv-00680-SRU, 3:18-cv-00681-CSH, 3:18-cv-
00989-JAM, 3:18-cv-00990-MPS, 3:18-cv-00991-JAM, 3:18-cv-00993-AWT, 3:18-cv-00994-
JBA, 3:18-cv-00995-SRU, 3:18-cv-00996-AWT, 3:18-cv-00997-AVC, 3:18-cv-00998-JBA,
                                                  4
the motion to serve a third-party subpoena on the Defendant’s ISP is GRANTED subject to the

following conditions:

       1.     Plaintiff may immediately serve a Rule 45 subpoena on defendant John Doe’s ISP
              to obtain defendant’s name and current and permanent address. Plaintiff is
              expressly not permitted to subpoena the ISP for defendant’s e-mail addresses or
              telephone numbers. Plaintiff shall serve defendant’s ISP with a copy of the
              complaint, this Order, and the subpoena.

       2.     Because defendant John Doe is not necessarily the person who allegedly infringed,
              given the non-remote possibility that users other than the subscriber have used the
              IP address in question, the ISP will delay producing to plaintiff the subpoenaed
              information until after it has provided defendant John Doe with:

                  a. Notice that this suit has been filed naming defendant as the one that
                     allegedly downloaded copyright-protected work;

                  b. A copy of the subpoena, the complaint filed in this lawsuit, and this Order;
                     and

                  c. Notice that the ISP will comply with the subpoena and produce to plaintiff
                     the information sought in the subpoena unless, within 60 days of service of
                     the subpoena on defendant by the ISP, defendant files a motion to quash the
                     subpoena or for other appropriate relief in this Court. If a timely motion to
                     quash is filed, the ISP shall not produce the subpoenaed information until
                     the Court acts on the motion.

       3.     Defendant’s ISP will have 60 days from the date of service of the Rule 45 subpoena
              upon it to serve defendant John Doe with a copy of the complaint, this Order, and
              the subpoena. The ISP may serve defendant John Doe using any reasonable means,
              including written notice sent to his or her last known address, transmitted either by
              first class mail or via overnight service.

       4.     Defendant John Doe shall have 60 days from the date of service of the Rule 45
              subpoena and this Order upon him to file any motions with this Court contesting
              the subpoena (including a motion to quash or modify the subpoena), as well as any
              request to litigate the subpoena anonymously. The ISP may not turn over the


3:18-cv-00999-VAB, 3:18-cv-01000-AVC, 3:18-cv-01001-VAB, 3:18-cv-01002-JBA, 3:18-cv-
01328-AWT, 3:18-cv-01329-KAD, 3:18-cv-01330-MPS, 3:18-cv-01331-SRU, 3:18-cv-01332-
CSH, 3:18-cv-01334-VLB, 3:18-cv-01335-VAB, 3:18-cv-01336-JCH, 3:18-cv-01337-VLB,
3:18-cv-01338-MPS, 3:18-cv-01339-KAD, 3:18-cv-01340-MPS, 3:18-cv-01341-VLB, 3:18-cv-
01342-AVC, 3:18-cv-01554-AWT, 3:18-cv-01555-MPS, 3:18-cv-01558-JCH, 3:18-cv-01559-
JCH, 3:18-cv-01560-JAM, 3:18-cv-01562-AWT, 3:18-cv-01934-JCH, 3:18-cv-01936-AWT,
3:18-cv-01940-VLB, 3:18-cv-01945-JBA, 3:18-cv-02112-AVC, 3:18-cv-02121-JBA, 3:18-cv-
02122-SRU, 3:18-cv-02124-JAM, and 3:18-cv-02125-KAD.
                                                5
       identifying information of defendant to plaintiff before the expiration of this 60-
       day period. Additionally, if defendant or the ISP files a motion to quash or modify
       the subpoena, or a request to litigate the subpoena anonymously, the ISP may not
       turn over any information to plaintiff until the issues have been addressed and the
       Court issues an order instructing the ISP to resume turning over the requested
       discovery.

5.     Plaintiff may only use the defendant’s name and address, if obtained by defendant’s
       ISP, for the purposes of this litigation. Plaintiff is ordered not to disclose the
       defendant’s name or address, or any other identifying information other than
       defendant’s ISP number that Plaintiff may subsequently learn. Plaintiff shall not
       threaten to disclose any of the defendant’s identifying information.

6.     Defendant’s ISP shall preserve any subpoenaed information pending the resolution
       of any timely filed motion to quash.

7.     Defendant’s ISP shall confer with plaintiff and shall not assess any charge in
       advance of providing the information requested in the subpoena. If defendant’s ISP
       receives a subpoena and elects to charge for the costs of production, it shall provide
       a billing summary and cost report to plaintiff.

8.     Any information ultimately disclosed to plaintiff in response to a Rule 45 subpoena
       may be used by plaintiff solely for the purpose of protecting plaintiff's rights as set
       forth in its complaint.

9.     Plaintiff shall serve the ISP and file proof of such service within 14 days of this
       order.

10.    Defendant will be permitted to litigate this case anonymously unless and until the
       Court orders otherwise. The Court will not require defendant to proceed under his
       or her own name without providing the defendant an opportunity to challenge the
       disclosure of his or her identity, including an opportunity to challenge the
       technology used to identify defendant’s IP address. Therefore, plaintiff is ordered
       not to publicly file any of defendant’s identifying information and to file all
       documents containing defendant’s identifying information under seal.

11.    Plaintiff shall file on the docket, under seal, the terms of any settlement agreement
       with defendant John Doe. Should plaintiff choose to dismiss this case for reasons
       other than settlement, it shall file a statement so indicating and identifying those
       reasons on the docket. Failure to comply with this or any of the foregoing conditions
       will result in sanctions. Even after dismissal, the Court will retain jurisdiction for
       the purposes of enforcing this order.


IT IS SO ORDERED.

Dated at Hartford, Connecticut, this Sixteenth day of August 2019.

                                         6
           /s/
    Michael P. Shea
    United States District Judge




7
